Dissenting Opinion.
Comstock, J.
Suit by appellees, plaintiffs below, to quiet title to certain real estate and for partition of the same as between the original plaintiffs Emma McHaffie, Nettie Snoddy and Otis S. Cosner. Upon request of all the parties, the court made a special finding of facts and stated con*709elusions of law. The 'result of this appeal must depend upon the construction given to, the last will and testament of Samuel Cosner, deceased. • By items two, three and four, personal property is given to the three children of the testator. The court is called upon to construe item five of said will, which reads as follows:
“I give and bequeath unto my wife Nancy L Cosner all of my real estate including my residence in Stiles- ‘ ville and all my household goods and personal property except the above amount given to my three children, after the decease of my wife Nancy L. Cosner I will that all the real and personal property belonging to her at the time of her decease to be equally divided among my three children Emma McHaffie Nettie Snoddy and Otis Samuel Cosner. I give and bequeath unto Laura P Hume $50 in money.”
The trial court held that said item gave a life estate only to Nancy L. Cosner in the real estate in controversy. Appellants contend that this was error, and that said will gave .to Nancy L. Cosner title in fee simple. All of the textbooks which treat of the construction of wills repeat the formula that the intention of the testator is the primary consideration in applying the rules of construction. It is repeated in so many reported cases that it is not necessary that any one be cited. There are qualifications to the rule, the first'of which is that'the intention expressed in the will is to govern (if it is not inconsistent with some established rule of law), and this must be judged of exclusively by the words used, and from a full view of everything “contained within the four corners of the instrument.” Fenstermaker v. Holman (1902), 158 Ind. 71, and cases cited; Pate v. Bushong (1903), 161 Ind. 533, 63 L. R. A. 593, 100 Am. St. 287, and cases cited. The transcript shows some punctuation in item five. It is stated in the brief of appellees that there is no punctuation in the entire item. The will was manifestly drawn by an unskilled person. The words: “I give and bequeath unto my wife Nancy L Cosner all of my *710real estate including my residence,” etc., might create, under the decisions, an estate of inheritance, if the will contained no other words to limit or control them. The testator has not said in express terms that he devises said real estate to his widow in fee simple, either in apt words or by the use of legal words of inheritance. Tie has clearly and distinctly provided that after the death of his wife the real estate was to go to his children, naming them. Pate v. Bushong, supra. It is the rule of construction that all that is said upon a single subject must be considered together. The words of the devise to the wife do not stand alone. They are a part of the same item, the same clause, the same sentence, and they are to be considered with the remainder of the sentence to ascertain the purpose of the testator. The words “after the decease of my wife” clearly limit the estate to the wife to her natural life. Had the testator said: ‘ ‘ I give and bequeath to my. wife Nancy Cosner during her natural life, ’ ’ the purpose to give a life estate could not have been plainer. If an estate in fee simple is given, such estate cannot be cut down or modified by a subsequent clause, unless the intention to do so is manifest by words as clear and certain as those which gave the fee simple; and so appellants assume that the testator devised the fee simple, and then proceeded in a subsequent clause of the will to cut down said estate to a life estate. The assumption is not warranted by a consideration of all the words in the clause; but the words following the opening lines of the fifth item, which appellants insist give a fee simple estate to the widow, are followed by words which as clearly and certainly give only a life estate. If there is a doubt as to the estate devised, the intention of the testator should govern. Under the construction most favorable to appellants, it may be said that there is doubt as to the testator’s intention, so the conclusion of the trial court should be sustained.
Appellants, in further support of their views, claim that the last provision of said item five are words of simple recom*711mendation and request, and do not cut down the devise in fee simple. It has been held that where a testator devises an estate in fee to a widow, mere precatory words, subsequently used, evincing a desire on the part of the testator that his children should enjoy the estate upon her death, are not sufficient to limit the force of the prior language. The construction of a will must largely depend upon its own particular words. The word “will” means to give, devise and bequeath by a last will or testament, and cannot, in the connection in which it is used, be considered as a request.
The judgment should be affirmed.